Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Line 11 recites the feature “wherein the second patch antenna pattern is disposed within the second dielectric layer” which renders the claimed indefinite because line 5 recites “a second patch antenna pattern disposed on the second dielectric layer”. So, it is not clear whether the second patch antenna pattern is disposed on or within the second dielectric substrate. For examination purpose it is interpreted as “a second patch antenna pattern disposed in the second dielectric layer”.
Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Aminzadeh et al (US 2006/0220970) in view of Rajagopalan et al (US 2020/0021019).
Regarding claims 1-2, Aminzadeh discloses in Figure 1, an antenna apparatus comprising:
a first dielectric layer (21) having a first dielectric constant; a first patch antenna pattern (22) disposed on the first dielectric layer (21);
a second dielectric layer (11) having a second dielectric constant; a second patch antenna pattern (12) disposed on the second dielectric layer (11);
a first feed via (24) coupled to the first patch antenna pattern (22); and a second feed via (14) coupled to the second patch antenna pattern (12),
wherein the first dielectric constant is higher than the second dielectric constant (see par. 0032, lines 10-17), wherein a frequency (GPS signals, see par. 0032 and GPS signals in L-band 1,575MHz, see par. 0014) of a signal transmitted/received by the first patch antenna pattern (22) is lower than a frequency (SDARS, see par. 0032 and SDARS at 2,320MHz to 2,345MHz, see par. 0014) of a signal transmitted/received by the second patch antenna pattern (12), and
wherein a size of the first patch antenna pattern (22) is smaller than a size of the second patch antenna pattern (12);
wherein the second patch antenna pattern (12) overlaps at least a part of the first patch antenna pattern (22).
Aminzadeh is silent on the first patch antenna pattern disposed in the first dielectric layer. 
Rajagopalan, in Figure 7 and pars. 0063-0065, the first patch antenna pattern (104B of 40B) disposed in the first dielectric layer (122-5).
It would have been obvious to one having ordinary skill in the art before the time the invention was to modify the first patch antenna pattern of Aminzadeh with the first patch antenna pattern disposed in the first dielectric layer as taught by Rajagopalan to support the first patch antenna pattern. Therefore, to employ having the first patch antenna pattern as claimed invention would have been obvious to person skill in the art.
Regarding claims 3-4, as applied to claim 2, Aminzadeh discloses in Figure 1, wherein the first patch antenna pattern is disposed on the second patch antenna pattern;
wherein the first patch antenna pattern (22) is configured to transmit or receive a first RF signal to or from the first feed via, the second patch antenna pattern (12) is configured to transmit or receive a second RF signal to or from the second feed via, and a frequency of the first RF signal is lower than a frequency of the second RF signal.
Regarding claims 5-6, as applied to claim 1, Aminzadeh discloses in Figure 1, 
wherein the first feed via comprises a 1-1 feed via and a 1-2 feed via through which a 1-1 RF signal and a 1-2 RF signal, which are polarized with each other, respectively pass;
wherein the second feed via comprises a 2-1 feed via and a 2-2 feed via through which a 2-1 RF signal and a 2-2 RF signal, which are polarized with each other, respectively pass.
Rajagopalan discloses in par. 0077, each antenna can have two feeds to enhance the polarizations covered by antenna apparatus. 
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Rajagopalan in the antenna apparatus of Aminzadeh by having two feeds for each patch antenna pattern to enhance the polarizations covered by antenna apparatus. Therefore, to employ having the feed vias as claimed invention would have been obvious to person skill in the art.
Regarding claim 7, as applied to claim 2, Rajagopalan discloses in Fig. 7, the
second patch antenna pattern (104A) being disposed within the second dielectric layer (see par. 0064, line 1).
Regarding claim 8, as applied to claim 7, Aminzadeh discloses in Figure 1,
 wherein the second patch antenna pattern (12) has a through-hole, and the first feed via (24) is disposed within the first dielectric layer (21) and penetrates the through-hole.
Regarding claims 9-11, as applied to claim 1, Rajagopalan discloses in Figure 7, further comprising a ground plane (92) having at least one through-hole (128a, 128b);
wherein the first feed via (124B) and the second feed via (124A) are connected to an integrated circuit by penetrating the at least through-hole of the ground plane (92);
a connection member disposed below the ground plane (92), and comprising a plurality of metal layers (126A, 126B) and a plurality of insulating layers (122-1, 122-2).
Regarding claim 17, Aminzadeh discloses in Figure 1, an antenna apparatus comprising:
a first dielectric layer (21) having a first dielectric constant;
a first patch antenna pattern (22) disposed on the first dielectric layer and configured to transmit/receive a first signal having a first frequency (GPS signals, see par. 0032 and GPS signals in L-band 1,575MHz, see par. 0014);
a second dielectric layer (11) having a second dielectric constant lower than the first dielectric constant (see par. 0032, lines 10-17); and
a second patch antenna pattern (12) disposed on the second dielectric layer and configured to transmit/receive a second signal having a second frequency higher than the first frequency (SDARS, see par. 0032 and SDARS at 2,320MHz to 2,345MHz, see par. 0014), the second patch antenna pattern (12) overlapping at least a portion of the first patch antenna pattern (22) in a propagation direction,
 wherein a size of the first patch antenna pattern (22) is smaller than a size of the second patch antenna pattern (12).
Aminzadeh is silent on the second patch antenna pattern (12) disposed on the second dielectric layer.
Rajagopalan discloses in Figure 7 and pars. 0063-0065, the second patch antenna pattern (104A of 40A) disposed in the first dielectric layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was to modify the second patch antenna pattern of Aminzadeh with the second patch antenna pattern disposed in the second dielectric layer as taught by Rajagopalan to support the second patch antenna pattern. Therefore, to employ having the second patch antenna pattern as claimed invention would have been obvious to person skill in the art.
Regarding claim 18, Aminzadeh discloses in Figure 1, an antenna apparatus comprising: 
a first dielectric layer (21) having a first dielectric constant; 
a first patch antenna pattern (22) disposed 
 a second dielectric layer (11) having a second dielectric constant; a second patch antenna pattern (12) disposed 
a first feed via (24) coupled to the first patch antenna pattern (22); and 
a second feed via (14) coupled to the second patch antenna pattern (12),
wherein the first dielectric constant is higher than the second dielectric constant (see par. 0032, lines 10-17),
 wherein a frequency (GPS signals, see par. 0032 and GPS signals in L-band 1,575MHz, see par. 0014) of a signal transmitted/received by the first patch antenna pattern is lower than a frequency (SDARS, see par. 0032 and SDARS at 2,320MHz to 2,345MHz, see par. 0014) of a signal transmitted/received by the second patch antenna pattern,
 wherein the second patch antenna pattern (12) is disposed within the second dielectric layer, and 
wherein the second patch antenna pattern (12) has a through-hole, and the first feed via (24) is disposed within the first dielectric layer (21) and penetrates the through-hole.
Aminzadeh is silent on the first patch antenna pattern disposed 
Rajagopalan discloses in Figure 7 and pars. 0063-0065, the first patch antenna pattern (140B of 40B) disposed in the first dielectric layer and the second patch antenna pattern (104A of 40A) disposed in the first dielectric layer.
It would have been obvious to one having ordinary skill in the art before the time the invention was made to modify the first and the second patch antenna patterns of Aminzadeh with the first and second patch antenna patterns s taught by Rajagopalan to support the patch antenna patterns. Therefore, to employ having the first and second patch antenna patterns as claimed invention would have been obvious to person skill in the art.
Claims 12-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aminzadeh et al (US 2006/0220970) in view of Rajagopalan et al (US 2020/0021019) and further in view of Shang (CN 203883119).
Regarding claim 12, Aminzadeh discloses every feature of claimed invention as expressly recited in claim 1, except for shielding vias coupled to the second patch antenna pattern and disposed adjacent to the first feed via, and 
wherein a distance between each of the shielding vias and the first feed via is shorter than a distance between each of the shielding vias and the second feed via.
Shang discloses in Figure 1, shielding vias (5) coupled to the second patch antenna pattern (2-1) and disposed adjacent to the first feed via (1-3), and 
wherein a distance between each of the shielding vias (5) and the first feed via (1-3) is shorter than a distance between each of the shielding vias (5) and the second feed via (2-3).
It would have been obvious to one having ordinary skill in the art before the time the invention was made to employ the teaching of Shang in the antenna apparatus of Aminzadeh be adding shield vias adjacent to the first feed via to eliminate the influence of first feed via to the second patch antenna pattern while reducing antenna weight, easy for miniaturization processing. Therefore, to employ having the shielding via as claimed invention would have been obvious to person skill in the art.
Regarding claim 13, as applied to claim 12, Shang discloses in Figure 1, 
wherein the shielding vias (5) are configured to shield the first feed via (1-3) from a signal transmitted to/received from the second patch antenna pattern (2-1).
Regarding claim 15, as applied to claim 12, Rajagopalan discloses wherein the second patch antenna pattern is disposed within the second dielectric layer.
Regarding claim 16, as applied to claim 15, Aminzadeh discloses in Figure 1, 
wherein the first feed via (24) is disposed within the first dielectric layer (21) and penetrates a through-hole in the second patch antenna pattern (12).
Response to Arguments
Applicant’s arguments with respect to amended claims 1-11, 17 and newly added claim 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 12 amended in part includes the limitations of the claim 14, but does not include the limitations of intervening claim 13. Claim 12 necessitates a new ground rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845